Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “an application time of the negative potential” is indefinite because it is unclear whether the application time refers to the time that negative potential is applied to the target before the dielectric film is formed or the time that negative potential is applied during a single pulse cycle. This rejection may be overcome by amending the claim to read “an application time of the negative potential in one pulse cycle”
Claim 2 depends on claim 1 and thus is indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (US 20050136691 A1).
Regarding claim 1, Le (US 20050136691 A1) teaches a sputtering process with a pulsed DC power source delivering a negative potential with an “on” time (application time of the negative potential) of 7 microseconds and a pulsing frequency of preferably 100 kHz (para 0008, 0035), wherein the sputtering system may be used to form a dielectric film on a substrate in a vacuum chamber (para 0002, 0034, 0037).
Regarding claim 2, Le teaches that the target may be silicon and the process uses a nitrogen reactive gas to form a silicon nitride dielectric film (para 0034), wherein the reactive gas may be introduced with a non-reactive argon (rare) gas (para 0043, claim 18).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamagawa (JP 2008186516 A).
Regarding claim 1, Tamagawa (JP 2008186516 A) teaches a sputtering process with a pulsed negative voltage of 120 kHz (100 kHz or more and 150 kHz or below) with a time ratio of effective sputtering time (T3) to 1 cycle (T1) is 64%, wherein the reverse time (T2) is 3.0 microseconds (para 0019, 0027; Fig. 3). T3/T1 is 0.64 and T2 + T3 = T1 (para 0019; Fig. 3), so T3 is equal to 5.333 microseconds (application time of negative potential is set to 5 microseconds or longer and 8 microseconds or shorter). Additionally, Tamagawa teaches that the sputtering process may be used to form an AlN (dielectric) thin film on a substrate in a sputtering apparatus (para 0007-0008), which includes a vacuum vessel 2 (chamber) (para 0015; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa (JP 2008186516 A), as applied to claim 1 above, and further in view of  Haruhara (JP 2005149600 A).
Regarding claim 2, Tamagawa teaches the sputtering process forms an AlN layer using an Al target and N2 reactive gas (para 0008) in addition to an argon (rare) gas (para 0016, 0026). Tamagawa fails to explicitly teach the target is silicon and the sputtering results in a silicon nitride film. Haruhara (JP 2005149600 A), in the analogous art of optical recording mediums, teaches a protective layer for a recording layer may be formed by sputtering and comprise AlN or SiN (para 0029, 0089). Tamagawa teaches a layer of AlN to prevent contamination of a recording disk (para 0013). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlN layer (and Al target) of Tamagawa with a silicon target to form a SiN layer because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (US 20180057928 A1) teaches a sputtering apparatus with upper and lower deposition preventive plates. Honda (US 20060086606 A1) teaches a pulsed DC system with 100 kHz frequency, 5.5 microsecond negative potential application time, -400 V bias, a pressure of 1 Pa, and a positive reversal voltage in the range of 15 to 70 volts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797